Citation Nr: 1748704	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Propriety of the reduction of the rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair from 20 percent to 10 percent, effective June 26, 2012. 

2. Entitlement to an increased rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in December 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issue of entitlement to an increased rating for left knee osteoarthritis was raised at the December 2016 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair evaluated as 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since June 26, 2012, the Veteran's post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair have at least been manifested by residuals of a dislocated semilunar cartilage with frequent episodes of pain and effusion into the joint.

CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Codes 5257 and 5258 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a restoration of a 20 percent rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair since June 26, 2012 is warranted. He argues that such disability was more severe than represented by the reduced 10 percent rating. 

By way of procedural history, the Veteran was in receipt of a 20 percent rating for the contested disability effective September 1, 1996, under Diagnostic Code 5257 pertaining to moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. The Veteran filed a claim for an increase in his disability rating for his right knee disability on May 8, 2012. In response to this claim, the Veteran was afforded a VA examination in June 2012. The October 2012 rating decision reduced the Veteran's right knee disability rating to 10 percent, effective from June 26, 2012. The 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension of the leg. Id. The Veteran appealed the reduction and asserted that an increased rating was warranted instead.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A reduction may be proper when an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.13 (a reduction may be proper where the evidence contains thorough medical examinations demonstrating an actual improvement in disability). The provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work" as well as whether the examination reports reflecting such change are based on thorough and adequate examinations. See Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420 (1993); Tucker v. Derwinski, 2 Vet. App. 201 (1992).

Preliminarily, the Board observes that neither the June 2012 VA examination, nor any other medical evidence of record specifically indicates that the right knee disability had actually improved, or that the Veteran's ability to function under the ordinary conditions of life and work had otherwise improved, as compared with the period prior to June 26, 2012 as stipulated by 38 C.F.R. §§ 4.2 and 4.10. Nonetheless, the Board has limited its analysis below to the basic question whether the severity of the Veteran's right knee disability more nearly approximated the criteria for a rating higher than 10 percent during the period since June 26, 2012. For the reasons below, the Board concludes that the Veteran's right knee disability severity more nearly approximates the criteria for a 20 percent disability rating. 

Diagnostic Code 5258 provides that a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. C.F.R. § 4.71a.

The June 2012 VA examiner noted that the Veteran had suffered a meniscal tear and undergone a meniscectomy. The examiner indicated that symptoms associated with the meniscal condition included frequent episodes of joint pain and frequent joint effusion. While the examiner went on to indicate that there were "no" residual symptoms related to meniscectomy, the Board finds such indication to be ambiguous in light of the explicit findings of frequent pain and joint effusion.  

Contemporaneous VA treatment records explicitly note numerous complaints of pain and effusion in the right knee. Moreover, in May 2012 VA treatment records indicate that the Veteran reported to the emergency room for an incident of locking in the knee. As such, the relevant evidence of record, considered as a whole, indicates that the Veteran's post-operative residuals of a right knee disability have been manifested by a dislocated semilunar cartilage with frequent episodes of pain and effusion into the joint. The Board finds that such symptoms more nearly approximate the 20 percent criteria stipulated under Diagnostic Code 5258. Id.

The Board thus finds that Diagnostic Code 5258 is for application in this case. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board reiterates that although the Veteran was previously rated under Diagnostic Code 5257 prior to the October 2012 reduction, Diagnostic Code 5258 both directly contemplates the Veteran's reported symptoms, and provides for the rating warranted under the facts of this case.  As a 20 percent rating is available for the period on appeal, restoration of the 20 percent rating for a right knee disability is warranted.  Thus, the rating is restored.


ORDER

Entitlement to a restoration of a 20 percent rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair, since June 26, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the issue of entitlement to an increased rating for post-operative residuals of a right knee arthrotomy with menisci resection and filamentous repair evaluated as 20 percent disabling since May 8, 2012, the Board finds that additional development is required. VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The most recent VA examination was conducted in April 2015. The Veteran has alleged that his right knee condition has worsened, to include at the December 2016 Board hearing. As such, a new VA examination is required to obtain a current assessment of the nature and severity of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify any all medical providers, both VA and private, who have treated his right knee disability since May 2015.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current nature and severity of his service-connected right knee disability. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

Perform all necessary tests to determine the current nature and severity of the Veteran's right knee disability. In evaluating the Veteran, the examiner should report the complete range of motion findings for the affected joint. The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should address whether the knee exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner must specifically address any reported history of flare-ups, to include the Veteran's December 2016 Board hearing testimony. If the examiner finds that the Veteran or the record reveals flare-ups of right knee symptoms, the examiner must expressly address the severity, frequency and duration; name the precipitating and alleviating factors and estimate "per the veteran" the extent to which they affect functional impairment. If feasible, an estimate of any such additional functional impairment should be expressed in terms of degrees of range of motion.

The examiner must specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, range of motion measurements of the opposite joints (i.e., the left knee). If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

A complete rationale for all requested opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal, to include consideration of whether any right knee disability warrants a separate compensable rating. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


